Title: From Thomas Jefferson to St. George Tucker, 10 September 1793
From: Jefferson, Thomas
To: Tucker, St. George



Dear Sir
Philadelphia Sep. 10. 1793
 
Your favor of June 14 came to hand some time ago, and nothing but a load of business has prevented my sooner acknoleging it. No person on earth heard with more sincere regret the tales which were the subject of it, no body lamented more the torture thro’ which their victim must have passed. For myself, when placed under the necessity of deciding in a case where on one hand is a young and worthy person, all the circumstances of whose education and position in life pronounce her virtuous and innocent, and on the other, the proneness of the world to sow and spread slander, there is no hesitation in my mind. I needed no evidence therefore on this question, and could at any time have conscientiously appeared as one of her compurgators.—What an ocean is life! And how our barks get separated in our passage thro it! One of the greatest comforts of the retirement to which I shall soon withdraw will be it’s rejoining me to my earliest and best friends, and acquaintance. I shall hope to be in your way in some of your tacks, and to be able to assure you personally of the sincere respect & esteem with which I am Dear Sir Your friend & servt

Th: Jefferson

